DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claim 55 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 32-54 are drawn to a tool for installing a tubular heat exchanger and method of installing a tubular heat exchanger; heat exchanger is a termed recognized art.  Claim 55 is directed to a tool for installing a tube along a helical path, this requires additional search in class 405/174, 184+ directed to advancing/guiding length of pipe into subterranean position.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 55 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 is confusing because claim 32 lines 5, 6 call for “at least the portion of the tube”; claim 32 line 1 calls for “at least a portion of a tube”; it is unclear if and how they are related.
Claim 32 is confusing because it is not clear how one can “install a helically installed portion”.
Claim 33 is similarly rejected as claim 32 above.
Claim 40 is similarly rejected as claim 32 above.
Claim 41 is similarly rejected as claim 32 above.
Claim 46 is similarly rejected as claim 32 above.
Claims 53,54, the preamble does not commensurate with the claim from which it depends from.
The remaining claims are only rejected because they depend from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32,35-48,51-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korean document (KR 10-2014-0132118) in view of Korean document (KR 10-20120025079).
Korean document ‘118 discloses a method of installing at least a portion of a tube (3) of a tubular heat exchanger in soil (page 3 translation), the method comprising: providing a tool of an installation apparatus (see Figs. 1-8);
providing the tube of the tubular heat exchanger (3);
engaging the at least a portion of the tube with the tool and engaging the soil (page 4 of translation) with the tool and thereby positioning the at least a portion of the tube in the soil when installing at least a helical portion of the tube in the soil about a helical path.  Korean document ‘118 discloses removing the tool without uninstalling at least the installed portion of the tube (see pages 4-6 of translation).  Korean document ‘118 discloses the invention substantially as claimed.  However, Korean document ‘118 does not explicitly call for removing the tool from the soil.  Korean document ‘079 teaches to remove a tool from the soil without uninstalling a heat exchanger tube (see Figs. 5-11).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korean document ‘118 to remove the tool from the soil as taught by Korean document ‘079 since such a modification facilitates the installation of additional heat exchangers.
Re claim 35, further comprising:
providing an actuator (113, see Figs. 2-4, 8 of Korean document ‘118) of the installation apparatus;
providing a drive member (11, see Figs. 1-8 of Korean document ‘118) of the installation apparatus;
screwing the tool through the soil by attaching the actuator to the drive member and applying a rotational torque to the tool with the drive member.
Re claim 36, it would have been considered obvious to one of ordinary skill in the art 
before the effective filing date of the claimed invention to further modify Korean document ’118 (as modified above) to further comprise: predrilling a borehole in the soil prior to engaging the soil with the tool since the step of predrilling holes is well known engineering expedient.
Re claim 37, wherein the tool includes one or more flights (see Figures of Korean document ‘118) and thereby engages the soil.
Re claim 38, wherein the tool includes one or more threads and thereby engages the soil (see Figures of Korean document ‘079).
Re claim 39, wherein the tool includes at least one tube guide and thereby engages the tube (see Figures of Korean document ‘118).
Re claim 40, the step performed in claim 40 is achieved during the installation of the heat exchanger disclosed by the above combination.
Re claims 41-48, the structure called for in claims 41-48 are discussed above with respect to the above claims and references.
Re claim 51, cutting member penetrate the soil (see Figures of Korean documents ‘118, ‘079).
Re claims 52,53, 54, drive member is a drive tube (11 of Korean document ‘118).

Response to Arguments
Applicant’s arguments with respect to claim(s) 32, 41 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 33,34,49,50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
10/22/22